Case: 20-1600     Document: 44    Page: 1   Filed: 03/15/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                     ETHICON LLC,
                       Appellant

                             v.

                INTUITIVE SURGICAL, INC.,
                          Appellee
                   ______________________

                         2020-1600
                   ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2018-
 00936.
                  ______________________

                  Decided: March 15, 2021
                  ______________________

    CHRISTOPHER PEPE, Weil, Gotshal & Manges LLP,
 Washington, DC, argued for appellant. Also represented
 by BRIAN E. FERGUSON, CHRISTOPHER MARANDO, PRIYATA
 PATEL; ANISH R. DESAI, ELIZABETH WEISWASSER, New
 York, NY.

     NITIKA GUPTA FIORELLA, Fish & Richardson P.C., Wil-
 mington, DE, argued for appellee. Also represented by
 STEVEN KATZ, Boston, MA; RYAN PATRICK O'CONNOR, JOHN
 C. PHILLIPS, San Diego, CA.
Case: 20-1600    Document: 44       Page: 2   Filed: 03/15/2021




 2                    ETHICON LLC   v. INTUITIVE SURGICAL, INC.



                  ______________________

     Before O’MALLEY, CLEVENGER, and STOLL, Circuit
                        Judges.
 STOLL, Circuit Judge.
     Ethicon LLC appeals from a final written decision of
 the Patent Trial and Appeal Board holding claims 1–14 of
 U.S. Patent No. 9,585,658 unpatentable under 35 U.S.C.
 § 102 and denying Ethicon’s contingent motion to amend to
 substitute proposed claims 20 and 21. Because we agree
 with the Board’s claim construction of relevant terms, and
 because substantial evidence supports the Board’s antici-
 pation finding under that construction, we affirm the
 Board’s determination that claims 1–14 are unpatentable.
 Because the Board’s denial of Ethicon’s contingent motion
 seeking to substitute proposed claims 20 and 21 was based
 on an anticipation finding unsupported by substantial evi-
 dence, we reverse that finding and remand for the Board to
 consider Intuitive Surgical, Inc.’s alternative grounds for
 invalidity of Ethicon’s proposed substitute claims 20 and
 21.
                         BACKGROUND
      The ’658 patent generally relates to surgical staplers
 having an end effector closing system and a firing system
 for deploying staples. The inventive stapling system of the
 ’658 patent “comprises a housing comprising a rotary drive
 member, an elongate shaft extending from the housing,”
 and “an end effector comprising a jaw configured to support
 a staple cartridge and an anvil rotatable to the jaw between
 an open position and a fully-closed position.” ’658 patent
 at Abstract. The end effector may comprise first and sec-
 ond jaw members, with staples typically deployed from the
 staple cartridge in the first jaw member. A driver in the
 first jaw member may traverse a channel in the staple car-
 tridge and cause the staples to be deformed against the an-
 vil located in the second jaw member. “In order to deploy
Case: 20-1600      Document: 44     Page: 3    Filed: 03/15/2021




 ETHICON LLC   v. INTUITIVE SURGICAL, INC.                    3



 the staples, the surgical instrument can include . . . a firing
 drive for advancing the staple driver within the staple car-
 tridge.” Id. at col. 11 ll. 29–32. The stapling system fur-
 ther comprises a closure cam operably coupled with the
 rotary drive member and configured to transmit a closing
 motion to the anvil, and an opening member configured to
 apply an opening force to the anvil.
     Relevant to this appeal, Figures 3 and 4 of the ’658 pa-
 tent provide exploded and partial side views, respectively,
 of the handle portion of the surgical stapler:
Case: 20-1600     Document: 44       Page: 4    Filed: 03/15/2021




 4                     ETHICON LLC   v. INTUITIVE SURGICAL, INC.




 Id. Figs. 3–4. The surgical instrument of the claimed in-
 vention can include handle portion 52, trigger 54, an elon-
 gate shaft assembly, and an end effector. In at least one
 embodiment, the anvil can be operably connected to trig-
 ger 54 such that, upon actuation of trigger 54, the anvil can
 be rotated into a closed position. More specifically, trig-
 ger 54 can be operably engaged with a closure drive system
 configured to translate both the anvil and the channel rel-
 ative to the outer sheath of the elongate shaft of the surgi-
 cal instrument. As can be seen in Figure 4, “the closure
 drive can include cam 68 operably engaged with trigger 54
 such that a first actuation of trigger 54 can rotate cam 68
 about pin 70 and drive closure links 72 in a substantially
 linear direction.” Id. at col. 11 l. 65–col. 12 l. 2. Once the
 anvil has been placed in its closed position, “trigger 54 can
 be actuated a second time to operate a firing drive which
 advances” the cutting member within the end effector. Id.
 at col. 13 ll. 3–6. More specifically, “the firing drive can in-
 clude trigger gear portion 100 extending from trigger 54,
 gear train 102, gear carriage 130, and rotatable drive
Case: 20-1600      Document: 44     Page: 5   Filed: 03/15/2021




 ETHICON LLC   v. INTUITIVE SURGICAL, INC.                  5



 shaft 106 which can be configured to advance” the cutting
 member within the end effector. Id. at col. 13 ll. 12–17.
     Claim 1 is illustrative of the independent claims at is-
 sue on appeal. Though dependent claims 4, 9, and 12 each
 depends from a different independent claim, they are oth-
 erwise substantially the same. Independent claim 1 and
 dependent claim 4, which depends from claim 1, recite:
     1. A stapling system, comprising:
     a housing comprising a rotary drive member;
     an elongate shaft extending from said housing,
     wherein said elongate shaft defines a longitudinal
     axis;
     an end effector, comprising:
     a jaw configured to support a staple cartridge; and
     an anvil rotatable relative to said jaw between an
     open position and a fully-closed position, wherein
     said anvil comprises a cam surface;
     a closure cam operably coupled with said rotary
     drive member, wherein said closure cam is config-
     ured to move longitudinally to engage said cam sur-
     face and transmit a closing motion to said anvil to
     move said anvil into said fully-closed position; and
     an opening member configured to move longitudi-
     nally to apply an opening force to said anvil at a
     location other than said cam surface to move said
     anvil into said open position.
                              ***
     4. The stapling system of claim 1, further compris-
     ing a rotary motion generator configured to rotate
     said rotary drive member.
 Id. at col. 92 l. 54–col. 93 l. 4, col. 93 ll. 9–11 (emphases
 added to disputed limitations).
Case: 20-1600     Document: 44       Page: 6   Filed: 03/15/2021




 6                     ETHICON LLC   v. INTUITIVE SURGICAL, INC.



     The parties agreed that the terms “rotary drive mem-
 ber,” “rotary member,” and “rotatable drive member” (col-
 lectively, “the rotary drive terms” or “rotary drive”) should
 receive the same construction. They also agreed that the
 claimed rotary drive is a component that rotates to drive
 another component. The primary claim construction dis-
 pute between the parties was whether a component of a
 trigger is excluded from the scope of the rotary drive terms.
 On appeal, Ethicon alternatively frames the dispute as
 whether “the component used to actuate the stapling sys-
 tem and the claimed rotary drive [can] be the same compo-
 nent.” Appellant’s Reply 6.
      In its final written decision, the Board “d[id] not dis-
 cern any substantive or meaningful difference in the con-
 struction of the ‘rotary drive member’ limitations proposed
 by the parties.” Intuitive Surgical, Inc. v. Ethicon, LLC,
 IPR2018-00936, slip op. at 10 (P.T.A.B. Jan. 13, 2020) (De-
 cision). In its institution decision, however, the Board
 noted that, unlike Intuitive’s proposed construction, Ethi-
 con’s proposed construction excluded “a ‘trigger’ or any
 components associated with a trigger” from the scope of the
 rotary drive terms. J.A. 484.
      In the institution decision, the Board indicated that it
 was “not persuaded that the Specification of the ’658 patent
 somehow categorically excludes any component regarded
 as, or associated with, a ‘trigger’ from operating as a ‘rotary
 drive member.’” Id. The Board concluded that the specifi-
 cation’s failure to describe a “trigger” as a “rotary drive
 member” was not dispositive of whether a “rotary drive
 member” could include a “trigger.” Id. The Board also con-
 cluded that the specification’s disclosure of “embodiments
 in which both a ‘drive’ component and a ‘trigger’ component
 are present in a given device provides little, if any, mean-
 ingful insight into” whether a trigger should be excluded
 from the scope of the rotary drive terms. Id.
Case: 20-1600      Document: 44     Page: 7   Filed: 03/15/2021




 ETHICON LLC   v. INTUITIVE SURGICAL, INC.                  7



     Accordingly, the Board construed the rotary drive
 terms to mean “a component that rotates to drive another
 component,” which “does not exclude a component re-
 garded as a gear or a trigger.” Decision, slip op. at 10.
     Applying this construction, the Board held claims 1−14
 of the ’685 patent anticipated by Wales. 1 Specifically, the
 Board found that gear segment 76 of Wales “is understood
 readily and reasonably as a ‘rotary drive member,’” because
 “gear segment 76, in pivoting/rotating to effect movement
 of yoke 86 to cause distal motion of closure sleeve 32, is
 viewed reasonably as a component that rotates to drive an-
 other component in response to actuation of the stapling
 system.” Id. at 19. These components can be seen in Intu-
 itive’s annotation of Figure 7 of Wales (replicated below),
 which “depicts a perspective, exploded view of the handle
 portion of the proximal end of the surgical instrument,”
 Wales col. 3 ll. 61–63:




    1  Wales is U.S. Patent No. 6,981,628, filed on July 9,
 2003, and titled “Surgical Instrument with a Lateral-Mov-
 ing Articulation Control.”
Case: 20-1600    Document: 44       Page: 8   Filed: 03/15/2021




 8                    ETHICON LLC   v. INTUITIVE SURGICAL, INC.



 J.A. 353.
     Having found claims 1–14 anticipated by Wales, the
 Board then addressed Ethicon’s contingent motion to
 amend, which requested that the Board substitute pro-
 posed claims 15–28 should any of claims 1–14 be found un-
 patentable. Intuitive opposed Ethicon’s motion, arguing
 multiple grounds for invalidity of each of Ethicon’s pro-
 posed substitute claims, including that each claim is inva-
 lid as anticipated by Shelton I 2 under 35 U.S.C. § 102(e). 3
 The Board agreed with Intuitive and held Ethicon’s pro-
 posed substitute claims anticipated under § 102(e) by Shel-
 ton I. In view of this finding, the Board did not reach the
 merits of Intuitive’s alternative grounds for invalidity of
 Ethicon’s proposed substitute claims.
     Ethicon appeals the Board’s anticipation finding and
 its denial of Ethicon’s contingent motion to amend. We
 have jurisdiction pursuant to 28 U.S.C. § 1295(a)(4)(A).
                         DISCUSSION
      On appeal, Ethicon argues that claims 1–14 are not an-
 ticipated by Wales under the correct claim construction for
 the rotary drive terms, and that the Board erred in denying
 Ethicon’s contingent motion to amend with respect to pro-
 posed substitute claims 20 and 21. We address each argu-
 ment in turn.




     2   U.S. Patent App. Pub. No. 2007/0175957.
     3   Intuitive also asserted that all of Ethicon’s pro-
 posed substitute claims were invalid as: (1) anticipated un-
 der 35 U.S.C. § 102(e) by Shelton II (U.S. Patent App. Pub.
 No. 2007/0175961); (2) obvious under 35 U.S.C. § 103 over
 Wales; (3) obvious under § 103 over Wales and Chang
 (U.S. Patent No. 5,295,614); and (4) obvious under § 103
 over Wales and Viola (U.S. Patent No. 5,954,259).
Case: 20-1600      Document: 44     Page: 9   Filed: 03/15/2021




 ETHICON LLC   v. INTUITIVE SURGICAL, INC.                  9



     We review the Board’s legal determinations de novo, In
 re Elsner, 381 F.3d 1125, 1127 (Fed. Cir. 2004), and its fact
 findings for substantial evidence, In re Gartside, 203 F.3d
 1305, 1315 (Fed. Cir. 2000).
                                I
     Ethicon asserts that the Board adopted an unreasona-
 bly broad construction for the rotary drive terms. We dis-
 agree.
     Claim construction is ultimately a question of law that
 can involve underlying factual inquiries. Teva Pharms.
 USA, Inc. v. Sandoz, Inc., 574 U.S. 318, 333 (2015). We
 review the Board’s claim construction based solely on in-
 trinsic evidence de novo, while we review subsidiary fac-
 tual findings regarding extrinsic evidence, if any, for
 substantial evidence. Personalized Media Commc’ns, LLC
 v. Apple Inc., 952 F.3d 1336, 1339 (Fed. Cir. 2020). The
 broadest reasonable interpretation standard applies to this
 inter partes review proceeding. 4
     On appeal, Ethicon agrees with the Board that the ro-
 tary drive is “a component that rotates to drive another
 component.” Appellant’s Br. 38. Ethicon argues, however,
 that the proper construction of the rotary drive terms
 should be further narrowed to exclude a trigger and a



     4    Per recent regulation, the Board applies the claim
 construction standard articulated in Phillips v. AWH
 Corp., 415 F.3d 1303 (Fed. Cir. 2005) (en banc), to IPR pe-
 titions filed on or after November 13, 2018. See Changes to
 the Claim Construction Standard for Interpreting Claims
 in Trial Proceedings Before the Patent Trial and Appeal
 Board, 83 Fed. Reg. 51,340 (Oct. 11, 2018) (codified
 at 37 C.F.R. § 42.100(b)). Because Intuitive filed its IPR
 petition before November 13, 2018, we apply the broadest
 reasonable interpretation standard.
Case: 20-1600    Document: 44      Page: 10    Filed: 03/15/2021




  10                  ETHICON LLC   v. INTUITIVE SURGICAL, INC.



 component integral with a trigger. We see no basis in the
 intrinsic record for limiting the terms in this manner.
     Starting with the claim language, the rather generic
 terms “rotary drive member,” “rotary member,” and “rotat-
 able drive member” do not on their face exclude a trigger
 or a component integral with a trigger. For example, in
 describing the recited “rotary drive member,” claim 1
 simply requires that the rotary drive member be in “a hous-
 ing” and “operably coupled with” a closure cam. Nothing
 in this language of claim 1 would indicate to an ordinarily
 skilled artisan that a “rotary drive member” cannot be a
 trigger or part of a trigger. Likewise, though claim 4 re-
 quires a “rotary motion generator configured to rotate said
 rotary drive member,” nothing in this claim language ex-
 cludes the rotary drive member from being integral with
 the rotary motion generator, or requires that the rotary
 drive member be separate from the rotary motion genera-
 tor. The claim language simply requires that the rotary
 motion generator be operable to rotate the rotary drive
 member.
     Turning to the specification, we similarly discern no in-
 tent by the inventors to exclude a trigger or component of
 a trigger from the scope of the claimed rotary drive terms.
 Ethicon asserts that “the specification contains ‘repeated
 and consistent descriptions’ of embodiments further de-
 scribing the rotary drive as separate and distinct from the
 trigger.” Appellant’s Br. 40 (quoting In re Smith Int’l, Inc.,
 871 F.3d 1375, 1383 (Fed. Cir. 2017)). Referring to Fig-
 ures 1–20 of the ’658 patent, Ethicon also maintains that
 “the rotary drive is rotated by trigger 54, which is depicted
 and described as a separate component from the rotary
 drive.” Id. (citing ’658 patent col. 11 ll. 35–37). We do not
 disagree with Ethicon’s description of these figures. As we
 have repeatedly held, however, the fact that every embodi-
 ment in the specification depicts a particular arrangement
 or structure does not necessarily support reading that ar-
 rangement or structure into the claims absent express
Case: 20-1600      Document: 44      Page: 11   Filed: 03/15/2021




 ETHICON LLC    v. INTUITIVE SURGICAL, INC.                   11



 claim language requiring as much. See Aventis Pharma
 S.A. v. Hospira, Inc., 675 F.3d 1324, 1330 (Fed. Cir. 2012)
 (“‘[I]t is . . . not enough that the only embodiments, or all of
 the embodiments, contain a particular limitation’ to limit a
 claim term beyond its ordinary meaning.” (second altera-
 tion in original) (quoting Teleflex, Inc. v. Ficosa N. Am.
 Corp., 299 F.3d 1313, 1325 (Fed. Cir. 2002))); Innova/Pure
 Water, Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d
 1111, 1117 (Fed. Cir. 2004) (“[P]articular embodiments ap-
 pearing in the written description will not be used to limit
 claim language that has broader effect.” (first citing Electro
 Sci. Indus., Inc. v. Dynamic Details, Inc., 307 F.3d 1343,
 1349 (Fed. Cir. 2002); and then citing Laitram Corp.
 v. NEC Corp., 163 F.3d 1342, 1347–48 (Fed. Cir. 1998)));
 Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d 898, 906
 (Fed. Cir. 2004) (“[T]his court has expressly rejected the
 contention that if a patent describes only a single embodi-
 ment, the claims of the patent must be construed as being
 limited to that embodiment.” (collecting cases)). This is es-
 pecially true here, where Ethicon’s proposed construction
 includes a negative limitation.
     We have identified claim constructions that exclude a
 particular element as including a “negative limitation” and
 held that such exclusions must find support either in “the
 words of the claim” or through an “express disclaimer or
 independent lexicography in the written description that
 would justify adding that negative limitation.” Omega
 Eng’g, Inc. v. Raytek Corp., 334 F.3d 1314, 1323 (Fed. Cir.
 2003) (citing CCS Fitness, Inc. v. Brunswick Corp.,
 288 F.3d 1359, 1366–67 (Fed. Cir. 2002)); see also Vehicle
 IP, LLC v. AT & T Mobility, LLC, 594 F. App’x 636, 642
 (Fed. Cir. 2014) (“Neither the district court nor Appellees
 point to any express disclaimer or independent lexicogra-
 phy in the intrinsic record that justifies including the neg-
 ative limitation ‘not remaining travel time’ in the proper
 construction of ‘expected time of arrival.’” (citing Omega,
Case: 20-1600    Document: 44       Page: 12   Filed: 03/15/2021




  12                  ETHICON LLC   v. INTUITIVE SURGICAL, INC.



 334 F.3d at 1323)). None of these bases for importing a
 negative limitation into the claim language is present here.
     Our review of the claim language and specification re-
 veals no intent to confer on the claim language the meaning
 imparted by Ethicon’s proffered negative limitation. Ac-
 cordingly, we conclude that there is no basis in the intrinsic
 evidence for importing Ethicon’s negative limitation and
 we adopt the Board’s construction.
     Ethicon’s argument that the Board erred in finding
 claims 1–14 anticipated by Wales is contingent on our
 adoption of its proposed claim construction of the rotary
 drive terms. Because we adopt the Board’s construction of
 the rotary drive terms, we affirm the Board’s finding that
 Wales anticipates claims 1–14.
                               II
     Ethicon also appeals the Board’s denial of its contin-
 gent motion to amend to add proposed substitute claims 20
 and 21, arguing that the Board erred in concluding that
 Shelton I is prior art to these claims under § 102(e). We
 agree.
     Before the Board, Intuitive argued that Ethicon’s con-
 tingent motion to amend should be denied because all of
 Ethicon’s proposed substitute claims were invalid under
 § 102(e) over Shelton I. Shelton I is titled “Motor-Driven
 Surgical Cutting and Fastening Instrument with Adaptive
 User Feedback” and lists Frederick E Shelton IV, John N.
 Ouwerkerk, and Jerome R. Morgan as inventors.
 J.A. 2676. Frederick E. Shelton IV is the sole named in-
 ventor of the ’658 patent. Ethicon asserted that Shelton I
 is not prior art to the proposed substitute claims because
 Mr. Shelton was the sole inventor responsible for concep-
 tion of the portions of Shelton I that Intuitive relied on to
 anticipate    Ethicon’s    proposed     substitute    claims.
 J.A. 818−19. Therefore, Ethicon maintained, Shelton I
Case: 20-1600      Document: 44      Page: 13   Filed: 03/15/2021




 ETHICON LLC    v. INTUITIVE SURGICAL, INC.                  13



 was not prior art because it was not invented “by another”
 for purposes of 35 U.S.C. § 102(e).
     The Board agreed with Intuitive and held Ethicon’s
 substitute claims anticipated under § 102(e) over Shelton I.
 Decision, slip op. at 37–38.        In resolving whether
 Mr. Ouwerkerk and Mr. Morgan were joint inventors of the
 relevant portions of Shelton I, the Board considered decla-
 ration testimony from Mr. Shelton and Mr. Morgan in the
 framework set out by Duncan Parking Technologies, Inc.
 v. IPS Group Inc., 914 F.3d 1347 (Fed. Cir. 2019). Under
 Duncan, to be a joint inventor, one must:
     (1) contribute in some significant manner to the
     conception or reduction to practice of the invention,
     (2) make a contribution to the claimed invention
     that is not insignificant in quality, when that con-
     tribution is measured against the dimension of the
     full invention, and (3) do more than merely explain
     to the real inventors well-known concepts and/or
     the current state of the art.
 Id. at 1357–58 (quoting In re VerHoef, 888 F.3d 1362, 1366
 (Fed. Cir. 2018)). Duncan further instructs that:
     to decide whether a reference patent is “by an-
     other” for the purposes of 35 U.S.C. § 102(e), the
     Board must (1) determine what portions of the ref-
     erence patent were relied on as prior art to antici-
     pate the claim limitations at issue, (2) evaluate the
     degree to which those portions were conceived “by
     another,” and (3) decide whether that other per-
     son’s contribution is significant enough, when
     measured against the full anticipating disclosure,
     to render him a joint inventor of the applied por-
     tions of the reference patent.
 Id. at 1358.
     On appeal, Ethicon asserts that, with respect to pro-
 posed substitute claims 20 and 21, the Board erred in
Case: 20-1600    Document: 44     Page: 14     Filed: 03/15/2021




  14                  ETHICON LLC   v. INTUITIVE SURGICAL, INC.



 applying the first element of the Duncan test—determin-
 ing what portions of the reference patent Intuitive relied
 on as prior art to anticipate the claim limitations at issue.
 We agree. It is clear from the final written decision that
 the Board did not correctly identify the portions of Shel-
 ton I that Intuitive relied on to anticipate proposed substi-
 tute claims 20 and 21.
     The Board found that Intuitive “relies directly and ex-
 pressly on content appearing, for instance, at para-
 graphs 57–66 (Pet. Opp. 17, 20) of Shelton I in proposing
 anticipation of the substitute claims, which is the very con-
 tent of Shelton I identified specifically by Mr. Shelton him-
 self as exemplary content contributed by Morgan and
 Ouwerkerk.” Decision, slip op. at 34. This finding is nei-
 ther correct nor supported by substantial evidence.
 Mr. Shelton’s declaration identifies paragraphs 59–65 of
 Shelton I as containing concepts conceived by Mr. Morgan
 and Mr. Ouwerkerk. J.A. 3975–76 (Shelton Dec. ¶ 15). In-
 tuitive’s response to Ethicon’s contingent motion to amend
 did not rely on paragraphs 59–65 of Shelton I as providing
 an anticipating disclosure of proposed substitute claims 20
 and 21. Rather, Intuitive’s claim chart mapped proposed
 substitute claim 20 to Figures 1–7 and paragraphs 46–47,
 49, 52, 54, and 57 of Shelton I, and mapped proposed sub-
 stitute claim 21 to Figure 3 and paragraphs 52 and 70–72
 of Shelton I. J.A. 711–21, 724. Thus, contrary to the
 Board’s finding, Mr. Shelton’s declaration does not admit
 that Mr. Morgan and Mr. Ouwerkerk contributed to the
 disclosures in Shelton I that Intuitive relied on to antici-
 pate proposed substitute claims 20 and 21. 5 For at least



       5 Because the Board’s discussion of corroboration re-
 lies on the same erroneous identification of the relevant
 portions of Shelton I, the Board’s corroboration analysis
 rises and falls with our analysis of the propriety of the
 Board’s application of Duncan.
Case: 20-1600      Document: 44      Page: 15   Filed: 03/15/2021




 ETHICON LLC    v. INTUITIVE SURGICAL, INC.                 15



 this reason, we reverse the Board’s finding that Shelton I
 constitutes § 102(e) prior art that anticipates proposed sub-
 stitute claims 20 and 21.
      We are not persuaded by Intuitive’s post-hoc argument
 that the Board’s identification of the relevant portions of
 Shelton I as paragraphs 57–66 and Figures 7–10 was cor-
 rect. See Appellee’s Br. 50–53. Essentially, Intuitive con-
 tends that by expressly identifying Figures 1–7 as
 anticipatory disclosures, it by implication identified each of
 the paragraphs of Shelton I that provides description of
 those figures. Id. at 50. As an example, Intuitive argues
 that its identification of Figure 6 also implicated para-
 graph 60, which was not expressly identified by Intuitive
 as an anticipating disclosure for proposed substitute
 claims 20 or 21. Id. But Intuitive’s claim chart mapping
 the pertinent Shelton I disclosures to proposed substitute
 claims 20 and 21 identified particular paragraphs of Shel-
 ton I and, with the exception of paragraph 57 and Fig-
 ure 7, 6 did not overlap with the Board’s identification of
 relevant material in Shelton I. We reject Intuitive’s de-
 layed attempt to bootstrap additional material into the an-
 ticipating disclosure Intuitive presented to the Board and
 reverse the Board’s finding that Shelton I anticipates pro-
 posed substitute claims 20 and 21.
                           CONCLUSION
     We have considered the parties’ remaining arguments
 and do not find them persuasive. For the foregoing rea-
 sons, we affirm the Board’s finding that Wales anticipates
 claims 1–14 under the proper construction, reverse the
 Board’s finding that proposed substitute claims 20 and 21



     6   Mr. Shelton’s declaration did not identify either of
 these portions of Shelton I as portions to which
 Mr. Ouwerkerk or Mr. Morgan contributed.                See
 J.A. 3975−76 (Shelton Dec. ¶ 15).
Case: 20-1600   Document: 44     Page: 16     Filed: 03/15/2021




  16                 ETHICON LLC   v. INTUITIVE SURGICAL, INC.



 are anticipated by Shelton I, and vacate the Board’s denial
 of Ethicon’s contingent motion to amend with respect to
 proposed substitute claims 20 and 21. We remand for the
 Board to address whether proposed substitute claims 20
 and 21 would be invalid based on any of Intuitive’s alter-
 native grounds for invalidity such that Ethicon’s motion to
 add proposed substitute claims 20 and 21 should be denied.
   AFFIRMED-IN-PART, REVERSED-IN-PART, AND
                 REMANDED
                           COSTS
 No costs.